In an action to recover damages for dental malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated August 30, 2004, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly denied her motion for summary judgment dismissing the complaint. The defendant’s affidavit in support of the motion did not make a prima facie showing of entitlement to judgment as a matter of law, since it consisted of “[b]are conclusory denials of [malpractice] without any factual relationship to the alleged injuries” (Wasserman v Carella, 307 AD2d 225, 226 [2003]; see Cicolello v Limb, 216 AD2d 434 [1995]) and did not address the specific factual allegations set forth in the complaint and the bill of particulars (see Seefeldt v Johnson, 13 AD3d 1203 [2004]; Vincini v Insel, 1 AD3d 351 [2003]; Muscatello v City of New York, 215 AD2d 463 [1995]; Ritt v Lenox Hill Hosp., 182 AD2d 560 [1992]). Accordingly, denial of the motion was required, regardless of the sufficiency of the opposing papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The defendant’s remaining contentions are without merit. Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.